Given the nominal punitive damages award which supports the award of attorney fees, and the fact that this lawsuit was an interfamilial dispute which did not, in contrast to the claims in Villella and Bittner, vindicate a public interest, I cannot say that the trial court abused its discretion in using a percentage of the recovery rather than the lodestar approach in setting the amount of attorney fees in this case. The fee agreement between Central Trust and its own counsel was, for the most part, a contingent-fee arrangement. I cannot see how it is error in this case for the trial court to use this same percentage in determining the amount of the fees to be assessed against the Warburgs. Furthermore, the trial court did not limit its percentage calculation only to the general verdict, but also applied the percentage calculation to both pre- and post-judgment interest. While I might have made a different determination because of the amount of attorney effort which went into reconstructing the events of conversion, the Supreme Court has held that unless the amount of fees determined is so high or so low as to shock the conscience, an appellate court is not to interfere. Bittner, 58 Ohio St.3d at 145-146, 569 N.E.2d at 467. I would thus hold that the award of attorney fees in this case was not an abuse of discretion, and overrule the cross-appellant's assignment of error for these reasons. *Page 191